RENDERED: OCTOBER 22, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1461-MR

SCOTT ELLS                                                         APPELLANT


                  APPEAL FROM BULLITT CIRCUIT COURT
v.                HONORABLE RODNEY BURRESS, JUDGE
                        ACTION NO. 19-CR-00492


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, McNEILL, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Scott Ells appeals the order of the Bullitt Circuit Court revoking

his probation, entered on October 15, 2020. Following a careful review of the

record, the briefs, and the law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On August 25, 2019, Ells and Leigh Key attended the Kentucky State

Fair in Louisville. After arriving home–and Ells having consumed
methamphetamine and alcohol–Ells wanted to return to the fair and asked Key to

drive him. When Key refused, Ells held her down on a bed, brandished a knife,

and then used it to make slash marks on the wall. Ells threatened to cut Key’s

throat if she did not drive him to Louisville. Ells then “mashed” Key’s face and

cut her forehead with a knife. Fearful Ells would make good on his threat, Key

agreed to drive him to Louisville and went to the bathroom to wipe the blood off

her face. While in the bathroom, Key called 911 and reported the incident, and left

the line open. When Ells saw Key with her phone, he took it from her. Key let

Ells exit their residence first, locked the door behind him, and waited inside for the

police to arrive. When police encountered Ells outside the residence, they

questioned and arrested him.

                On December 4, 2019, based on the foregoing events, Ells was

indicted for assault, second degree;1 intimidating a participant in legal process;2

wanton endangerment, first degree;3 and being a persistent felony offender, first

degree (PFO I).4 Ells pled guilty in exchange for the PFO I charge being dropped

and a prison sentence of ten years, probated for five years. He also wrote letters to



1
    Kentucky Revised Statutes (KRS) 508.020, a Class C felony.
2
    KRS 524.040, a Class D felony.
3
    KRS 508.060, a Class D felony.
4
    KRS 532.080.

                                              -2-
the trial court requesting treatment for his substance abuse and mental health

issues. The final sentence of probation was entered on April 14, 2020.

             At Ells’ request, and because of his history of violent behavior when

under the influence of drugs and alcohol, one of the conditions of probation was

that he successfully complete a year-long drug treatment program at the Hope

House in Bowling Green, Kentucky. Ells began the program on April 16, 2020,

but left the program a mere three weeks later on May 7, 2020. Ells failed to report

his departure from the program to his probation officer, and a violation of

supervision report was filed the same date. Consequently, a bench warrant for

Ells’ arrest was issued and later executed on July 21, 2020.

             On September 11, 2020, the trial court entered an order reducing Ells’

bond on the condition that he complete treatment at the Addiction Recovery Center

(ARC) in Louisa, Kentucky. On September 12, 2020, Ells began his treatment at

ARC but was only there for two or three days before he was admitted to Three

Rivers Medical Center. Ells’ treatment with ARC was terminated, but Ells failed

to report this to his probation officer, Christopher Stamper. Officer Stamper

learned Ells was no longer in treatment when he called ARC on September 23,

2020. Officer Stamper also contacted Three Rivers Medical Center and was

informed Ells was discharged on September 18, 2020. Officer Stamper issued a

supervision violation report recommending probation revocation.


                                         -3-
               On October 7, 2020, a probation revocation hearing was held via

Skype at which Officer Stamper testified regarding Ells’ probation violations. In

its order revoking Ells’ probation, entered on October 15, 2020, the trial court

found Ells had violated the terms of his probation by failing to complete treatment

at the Hope House and ARC, thus satisfying the requirements for probation

revocation. This appeal followed.

                             STANDARD OF REVIEW

               We review probation revocation orders for abuse of discretion.

Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citing

Commonwealth v. Lopez, 292 S.W.3d 878 (Ky. 2009)). We will reverse only if we

find “the trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported

by sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999). We “will not hold a trial court to have abused its discretion unless its

decision cannot be located within the range of permissible decisions allowed by a

correct application of the facts to the law.” Blankenship v. Commonwealth, 494

S.W.3d 506, 508 (Ky. App. 2015) (citing Miller v. Eldridge, 146 S.W.3d 909, 915

(Ky. 2004)).

               KRS 439.3106 provides the criteria for revoking probation:

               (1) Supervised individuals shall be subject to:

                  (a) Violation revocation proceedings and possible
                  incarceration for failure to comply with the conditions

                                           -4-
                of supervision when such failure constitutes a
                significant risk to prior victims of the supervised
                individual or the community at large, and cannot be
                appropriately managed in the community; or

                (b) Sanctions other than revocation and incarceration
                as appropriate to the severity of the violation
                behavior, the risk of future criminal behavior by the
                offender, and the need for, and availability of,
                interventions which may assist the offender to remain
                compliant and crime-free in the community.

KRS 439.3106(1)(a)-(b). In considering the applicability of the statute to

revocation proceedings, the Andrews Court held:

             We conclude that KRS 439.3106(1) requires trial courts to
             consider whether a probationer’s failure to abide by a
             condition of supervision constitutes a significant risk to
             prior victims or the community at large, and whether the
             probationer cannot be managed in the community before
             probation may be revoked.

Andrews, 448 S.W.3d at 780.

                                    ANALYSIS

             In revoking Ells’ probation, the trial court made sufficient written

findings in its order as to the essential elements of KRS 439.3106, and it is clear

from the record that the trial court followed Andrews and the statutory criteria

under KRS 439.3106 in revoking Ells’ probation. The findings did not merely

perfunctorily cite the statutory language in KRS 439.3106 but also included proof

from the record established by a preponderance of the evidence as to how Ells




                                         -5-
violated the terms of his release and the statutory criteria for revocation. Helms v.

Commonwealth, 475 S.W.3d 637, 645 (Ky. App. 2015).

               Proof that Ells violated the terms of his probation includes the fact

that Ells–not once, but twice–failed to comply with the conditions of his probation

in not completing court-ordered treatment programs.5 He only completed three

weeks of a year-long program at the Hope House and less than three days at ARC.

Ells provides excuses for why he failed to complete these programs, but he does

not explain why he failed to communicate with his probation officer regarding his

whereabouts after leaving treatment.

               Moreover, although the trial court pointed out that this is an assault

case rather than a drug case, it is clear from Ells’ confessions, as well as his prior

criminal history, that his drug and alcohol abuse fuels his violent criminal

behavior, making him a significant danger to the community and/or his prior

victim without successful completion of an appropriate treatment program.6



5
  In Andrews, the Court made clear that a decision to revoke probation based solely on a single
violation of the condition that a defendant remain drug-free will be deemed “an abuse of
discretion under the new state of the law.” Andrews, 448 S.W.3d at 780. The revocation in the
case herein is not based on a single violation, nor did it constitute an abuse of discretion.
6
   Therefore, the case herein is factually and legally distinguishable from Helms, in which “there
is a complete lack of evidence in the record that Helms is a danger to a prior victim or to the
community and he cannot be appropriately managed in the community[.]” Helms, 475 S.W.3d at
645. In Helms, Helms was able to be managed effectively in his community for more than 18
months. By contrast, in the case herein, Ells could not comply with the terms of his probation
for even one month when given two separate chances.



                                               -6-
Furthermore, his failure to complete court-ordered treatment and report to his

probation officer demonstrates Ells cannot be effectively managed in the

community.

               While a more thorough written analysis detailing the trial court’s

thought process and rationale may be desirable in the order revoking Ells’

probation, it is not necessary as it is clear upon review of the order and the

probation revocation proceedings that the trial court considered the proper

requirements for revocation and did not abuse its discretion in so doing.7 Thus, we

must affirm the order revoking Ells’ probation.




7
  The trial court in the case herein clearly considered a variety of factors, like in Andrews, and
did not abuse its discretion. In Andrews:

               the trial court plainly considered a variety of factors, and
               specifically considered the criteria in KRS 439.3106. The trial
               court found that Andrews’s recent drug use and past history
               strongly suggested that he was at great risk of reoffending and
               committing future drug crimes in the community.[] While
               Andrews’s criminal history could not be the sole basis for his
               revocation, it was appropriately considered when assessing the risk
               posed by his continued probation. . . . In sum, although Andrews’s
               situation was not clear-cut and another judge may have opted for a
               lesser sanction, the trial court’s decision to revoke Andrews’s
               probation was neither arbitrary nor unreasonable. The trial court
               acted within its discretion in revoking Andrews’s probation under
               KRS 439.3106(1), and that decision will stand.

Andrews, 448 S.W.3d at 780-81.

                                                -7-
                               CONCLUSION

          Therefore, and for the forgoing reasons, the order of the Bullitt Circuit

Court is AFFRIMED.



          ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Steven Nathan Goens                     Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

                                        Christopher C. Bailey
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                      -8-